Dismissed and Opinion filed May 8, 2003








Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01361-CV
____________
 
CACTUS
WOODWORKS, INC., Appellant
 
V.
 
JEFFREY
W. EDENS, Appellee
 

 
On Appeal from the 157th District Court
Harris
County, Texas
Trial
Court Cause No.  01-02413
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed July 1, 2002.
On April 28, 2003, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed May 8, 2003.
Panel consists of Justices Anderson,
Seymore, and Guzman.